DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 19-42 are currently pending. This office action is in response to the amendment filed on 04/07/2022. 
                                                                         Election/Restrictions
3.	Claims 27 and 36 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                    EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Albert Shung on 07/12/2022.
The application has been amended as follows: 
Claim 19 is changed such that the phrase “claim 11” is changed to “claim 36”
Claim 24 is amended such that the phrase “at least one Friedel-Crafts: is changed to “Friedel-Crafts”
Claim 25 is amended such that the phrase “claim 1” is changed to “claim 27”
Claim 27 is amend such that the phrase “between 300 Da and 1000 Da” is changed to “between 300 Da and 500 Da”  
Additionally the phrase “between 400 Da and 3000 Da” is changed to “between 400 Da and 800 Da”
Also the phrase “25°C, and wherein the Mw of the farnesene polymer is between 400 Da and 800 Da, and the Mn of the farnesene polymer is between 300 Da and 500 Da..” is changed to “25°C.”
Claim 29 is amended such that the phrase “the farnesene polymer “ is changed to “the farnesene polymer or copolymer”
Claim 31 is amended such that the phrase “The farnesene polymer “ is changed to “the farnesene polymer or copolymer”
Claim 32 is amended such that the phrase “The farnesene polymer “ is changed to “the farnesene polymer or copolymer”
Claim 36 is amend such that the phrase “between 300 Da and 1000 Da” is changed to “between 300 Da and 500 Da”  
Additionally the phrase “between 400 Da and 3000 Da” is changed to “between 400 Da and 800 Da”
Also the phrase “25°C, and wherein the Mw of the farnesene polymer is between 400 Da and 800 Da, and the Mn of the farnesene polymer is between 300 Da and 500 Da..” is changed to “25°C.”

Allowable Subject Matter
5.	Claims 19-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Kanabara (US 2017/0327681).
Kanabara teaches a sealing material composition which includes a farnesene polymer (paragraph 0012) and which is indicated to have excellent adhesive properties (paragraph 0014) indicating that the sealing composition is an adhesive composition.  This composition is further indicated to be able to contain a solid rubber (paragraph 0068) which would be an elastomer. 
The farnesene polymer is indicated to have a weight average molecular weight of from  1,000 to 500,000 (paragraph 0026), to have a glass transition temperature which is preferably form -100 to 20 °C (paragraph 034) and to have a molecular weight distribution of form preferably 1.0 to 3.0 (paragraph 032).  
Kanabara does not teach or fairly suggest the claimed composition or polymer which has the particularly claimed weight average and number average molecular weights particularly in combination with the claimed viscosity and Glass transition temperature of the farnesene polymer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                   Conclusion
6.	Claims 19-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763